SEABURY, J.
The plaintiff purchased certain premises from the defendants, and the defendants agreed to remove all “violations” upon said property within 30 days from the date of agreement. Certain “violations” filed by the tenement house department in relation to the plumbing work were placed upon the property. These “violations” the defendants did not remove within the time agreed. The plaintiff seeks in this action to recover damages resulting from this breach of the contract. She caused the necessary plumbing work to be done to permit the removal of the “violations,” and claimed $115 as dam*785age, for which sum judgment was rendered. Upon the trial the defendants admitted liability to the plaintiff, but disputed the amount of her alleged damage.
There is no good reason for this appeal. The objections urged were purely technical and destitute of merit. Thus the appellant objects to the method by which some of the evidence was taken, and to the fact that the case was not decided within 14 days; and yet by his own stipulations he waived the right to urge either of these objections. The plumber who made the repairs testified to the value of the work which he did, and the judgment is sustained by the evidence. The title to the premises in question was in the plaintiff, who was'clearly shown by the evidence to be liable to the plumber for- the work which he did upon them. That the order to the plumber to do the work was given by the plaintiff’s husband, instead of the plaintiff personally, is wholly immaterial, as the record shows that the plaintiff was personally liable for this work.
The judgment should be affirmed, with costs.
GILDERSLEEVE, P. J„ concurs.